Citation Nr: 1435982	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-28 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for a sleep disability, to include as secondary to service-connected cervical spondylosis.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1987 to September 1991 and from September 1994 to December 2010.  This matter is before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Milwaukee RO.


FINDING OF FACT

The Veteran is not shown to have a sleep disability.


CONCLUSION OF LAW

Service connection for a sleep disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  July and August 2010 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate. 

The Veteran's service treatment records (STRs) and (available) pertinent post-service treatment records have been secured.  [The record contains responses from Middleton Memorial Veterans Hospital and the Wisconsin Army National Guard that no records are available.]  The RO arranged for a VA examination in August 2011.  A review of the examination report shows that it contains sufficient clinical findings and discussion of the history and features of the disability to constitute medical evidence adequate for rating purposes.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether it supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for a sleep disability he claims is related to pain caused by his service connected cervical spondylosis.  The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that he actually has (or during the pendency of the claim has had) the disability for which service connection is sought.  In the absence of proof of such current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

There is no competent evidence of record that the Veteran has (or during the pendency of this claim has had) a separate sleep disability entity.  While his STRs note occasional sleep disturbance due to neck pain (see, e.g., March 2, 2010, and April 24, 2006, STRs) they are silent for any complaint of, or treatment for, a sleep disability.  In his June 2010 claim, the Veteran denied that he had sought medical treatment for a sleep disability.  On August 2011 VA examination, the examiner noted chronic sleep impairment related to chronic neck pain, but opined that it did not "rise to the level of a diagnosable sleep disorder or mental disorder more generally."  The examiner explained that the Veteran reported that his daily energy level was "decent" and that he remained functional during the day.  The Veteran has not submitted any evidence supporting that he has a sleep disorder.

In summary, while due to his cervical spondylosis the Veteran experiences pain and discomfort that disrupt his sleep, the disturbed sleep is merely a symptom of the cervical spine disability (encompassed by the rating for such disability), and not, of itself, a separate disability entity.  The record is silent for any objective evidence of a sleep disability; no diagnostic study (e.g. sleep study) has shown a sleep disorder and no medical provider has diagnosed a sleep disorder.  Whether disturbed sleep due to cervical pain represents a chronic sleep disorder is a medical question that requires medical expertise.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson, and does not profess to have any medical expertise.  The medical evidence that directly addresses this question is the opinion of the August 2011 VA examiner to the effect that the Veteran's symptoms do not rise to the level of a separate disability entity.  The examiner expressed familiarity with the Veteran's medical history, and included rationale that cited to factual data (i.e., that the Veteran reported his energy level was "decent", and that he remained functional).  The opinion is probative evidence in this matter; as there is no competent evidence to the contrary, it is persuasive.

Thus, the Veteran has not satisfied the threshold legal requirement for substantiating a claim for service connection (shown a diagnosis of the disability for which service connection is sought).  He has not presented a valid claim of service connection for a sleep disorder.  See Brammer, supra.  Consequently, the preponderance of the evidence is against this claim.  In such a situation, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.


ORDER

Service connection for a sleep disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


